PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 10,783,511
Issue Date: September 22, 2020
Application No. 15/245,064
Filing or 371(c) Date: 23 Aug 2016
For: 	PAYMENT TERMINAL OPERATION METHOD AND SYSTEM THEREFOR
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition under 37 CFR 1.182, filed, January 12, 2021, to correct the spelling of the inventor and applicant3 “Praveen Alavill” to – “Praveen Alavilli” --.  

The petition is DISMISSED.

The certificate of correction pursuant to the provisions of 37 CFR 1.323 required fee of $160 has been received was not submitted herewith petition.

Further correspondence with respect to this matter should be addressed as follows:

By Mail:		Mail Stop PETITION
			Commissioner for Patents
			P. O. Box 1450
			Alexandria, VA  22313-1450

By facsimile:		 (571) 273-8300
			Attn:  Office of Petitions

By hand:		U. S. Patent and Trademark Office
			Customer Service Window, Mail Stop Petitions 
Randolph Building
401 Dulany Street
Alexandria, VA  22314








/TERRI S JOHNSON/Paralegal Specialist, OPET